Appeal by defendant from a judgment of the County Court, Suffolk County, rendered November 30, 1977, convicting him of attempted assault in the second degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. Defendant was found competent to stand trial after a pretrial hearing ordered by the court, a finding with which defense counsel agreed. At the time of plea the court was fully apprised of defendant’s past mental history. Defendant indicated after careful explanation and questioning by the court that he understood the consequences of his guilty plea. We reiterate that there is no statutory provision in this State which requires a court to order a sanity hearing sua sponte whenever defendant has a history of mental problems (People v Rivera, 50 AD2d 805; cf. People v Armlin, 37 NY2d 167). Titone, J. P., O’Connor, Lazer and Mangano, JJ., concur.